Citation Nr: 0813843	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  02-10 879A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for service-connected 
patellofemoral syndrome of the right knee, currently 
evaluated as 10 percent disabling.    


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel






INTRODUCTION

The veteran had active military service from December 1974 to 
December 1977 and from September 1979 to June 1992.  More 
than two years of active service prior to December 1974 have 
been reported.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2002 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Waco, Texas, which denied an increased rating for 
the veteran's service-connected right knee disability, and 
continued the 10 percent rating.  The veteran subsequently 
filed a timely appeal.  By a June 2004 decision, the Board 
denied the veteran's claim, determining that an increased 
rating in excess of 10 percent for patellofemoral syndrome of 
the right knee was not warranted.  

The veteran timely appealed the Board's adverse decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In a November 2006 Memorandum Decision, the Court 
vacated the Board's June 2004 decision and remanded the case 
for readjudication, specifically directing the Board to 
consider any limitation of motion caused by pain of the right 
knee.  

By a May 2007 decision, this case was remanded by the Board.  
For the reasons explained below, it is again necessary to 
return this case to the RO for further development.  The 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.   

In the November 2006 Memorandum Decision, the Court 
instructed the Board to refer to the RO the issue of whether 
the veteran had initiated an informal claim for total 
disability based on individual unemployability (TDIU).  In 
the May 2007 remand decision, the Board noted that the 
veteran had received a 100 percent evaluation for service-
connected dysthymic disorder with schizophrenia and bipolar 
disorder, effective from July 26, 2004.  Because the veteran 
was in receipt of a total evaluation for a service-connected 
disorder, he was ineligible for TDIU from the effective date 
of that total award.  See Green v. West, 11 Vet. App. 472, 
476 (1998) (holding that "[s]ince the veteran . . . is 
entitled to a 100 percent schedular rating for his service-
connected [disorder], he is not eligible for a TDIU 
evaluation"); VAOPGCPREC 6-99 (June 7, 1999) (concluding 
that a "claim for [a TDIU rating] for a particular service-
connected disability may not be considered when a schedular 
100-percent rating is already in effect for another service-
connected disability").  Thus, the Board referred the matter 
of entitlement to TDIU prior to July 26, 2004 to the RO for 
further action.  The RO was requested to ascertain when the 
veteran first submitted a TDIU claim (formal or informal) 
and, if in order, adjudicate entitlement to that benefit 
prior to the July 26, 2004 effective date of the veteran's 
total evaluation for his mental disorder.  However, it does 
not appear that this matter has yet been addressed by the RO 
and is, again, referred to the RO for action deemed 
appropriate.           


REMAND

In the May 2007 remand decision, the Board noted that the 
evidence of record showed that the veteran had exhibited a 
range of motion of the right knee spanning from zero to 110 
degrees.  In addition, in the veteran's February 2003 VA 
examination, while the examiner noted that the veteran had 
"pain throughout range of motion," he also specifically 
reported that there was no additional limitation of motion of 
the knee due to pain, fatigue, weakness, or lack of 
endurance.  Nevertheless, as the Court found that the Board 
had not sufficiently considered any limitation of motion 
caused by pain, the Board determined that an orthopedic 
examination was warranted.  Thus, the Board remanded the 
veteran's claim for an increased rating for a right knee 
disability and directed the RO to afford the veteran with a 
VA orthopedic or joints examination to ascertain the current 
level of the right knee disability.  38 U.S.C.A. § 5103A(d) 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159(c)(4), 4.40, 
4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).  Pertinent range of motion testing was to be 
provided, with special attention to when the veteran 
experienced pain, fatigue, weakness, or any other relevant 
DeLuca symptoms.  The clinician was also requested to opine 
whether it was at least as likely as not (50 percent or more 
likelihood) that the veteran had any additional loss of 
function of the right knee due to pain or flare-ups of pain.

Pursuant to the Board's May 2007 remand decision, the veteran 
underwent a VA examination in August 2007 that was conducted 
by W.T.H., PA, and Q. L.L., M.D.  Upon physical examination, 
there was no instability.  In the supine position, flexion of 
the right knee was from zero to 42 degrees, with pain 
beginning at 30 degrees.  Extension was from "30 to zero 
degrees," with pain beginning at 30 degrees.  The examiners 
noted that when the veteran was in sitting position, his 
right knee passively flexed to 90 degrees with complaints of 
pain at 80 to 90 degrees.  The veteran could actively extend 
the knee to "60 degrees" when sitting, with pain beginning 
at around 40 degrees and limiting extension to 60 degrees.  
At the time of the veteran's August 2007 VA examination, X-
rays were taken of his knees.  The x-rays were reported to 
show small patellar osteophytes.  Joint spaces were 
preserved, bilaterally.  There was no acute fracture or joint 
effusion.  No diagnosis was provided in the x-ray report.  
After a review of the physical examination findings and the 
x-ray report, the examiners diagnosed the veteran with 
chronic right knee strain.  According to the examiners, the 
discrepancy between the range of motion findings in sitting 
and supine positions, and the lack of significant disease on 
x-ray evaluation, indicated that the veteran's problem was 
ligamentus and/or capsular, related to disuse for years.  
Thus, the examiners opined that it was less likely than not 
that disease process within the knee was the cause of the 
current level of disability.  They stated that there appeared 
to some level of increase in disability, but they would have 
to resort to speculation to try and quantify that level.    

The regulations define normal range of motion of the knee as 
zero degrees of extension and 140 degrees of flexion.  See 38 
C.F.R. § 4.71, Plate II.  For VA purposes, range of motion is 
determined from the sitting position, and not the supine 
position.     

In the August 2007 VA examination report, the examiners noted 
that in the sitting position, the veteran's right knee 
passively flexed to 90 degrees with complaints of pain at 80 
to 90 degrees.  However, the two examiners that performed 
this evaluation did not report as to whether the veteran had 
any additional loss of function of the right knee due to pain 
or flare-ups of pain.  In addition, the clinicians did not 
indicate whether the veteran had full extension.  The 
examiners noted that the veteran could actively extend the 
knee to 60 degrees when sitting.  Given that normal extension 
is to zero degrees, it is unclear as to whether or not the 
veteran has full extension.  Moreover, in regard to the 
examiners' opinion that the veteran's increase in disability 
was due to stiffening/shortening of capsular and ligamentus 
structures in the knee, related to disuse for years, and not 
due to any real progression in disease of the knee joint, it 
is not clear that the clinicians were stating that the 
veteran's increase in disability was due to a nonservice-
connected ligamentus problem versus his service-connected 
right patellofemoral syndrome.  That is, the clinicians did 
not specify as to whether the "disease process within the 
knee" was a reference to the veteran's patellofemoral 
syndrome; they did not address whether the latter service-
connected right knee disability was related to the ligamentus 
problem or whether the ligamentus problem was a distinctly 
separate disability.  

It is pertinent to note that, with respect to any nonservice-
connected knee disability that may be present, the Court of 
Appeals for Veterans Claims has held that under the duty to 
assist, where there are service- connected and nonservice-
connected disabilities affecting the same bodily part or 
system, medical evidence is required to permit the Board and 
adjudicators to determine the degree of disability 
attributable to the service-connected as opposed to the 
nonservice-connected disorder. See Waddell v. Brown, 5 Vet. 
App. 454 (1993).  In Mittleider v. West, 11 Vet. App. 181 
(1998), the Court held that regulations require that when 
examiners are not able to distinguish the symptoms and/or 
degree of impairment due to a service-connected disability 
(here right patellofemoral syndrome) from any other diagnosed 
disorder, VA must consider all symptoms in the adjudication 
of the claim.  As such, unless a VA examiner, based on his or 
her review of the record, concludes that some of the 
veteran's right knee symptoms are unrelated to his service- 
connected patellofemoral syndrome, those symptoms that cannot 
be distinguished from his service-connected disorder must be 
considered in the evaluation of this disability. Id. at 182.

In view of the foregoing, to include the incomplete nature of 
the range of motion findings from the veteran's August 2007 
VA examination, it is the Board's determination that the RO 
has not complied with the instructions from the May 2007 
remand.  The Court has stated that compliance by the Board 
and the RO with remand directives is neither optional nor 
discretionary.  Where the remand of the Board or the Court is 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  In light of the above, the veteran must be 
afforded a more thorough examination.  Id.; 38 C.F.R. § 3.327 
(2007).

Accordingly, the case is REMANDED for the following action:

1.  The RO must afford the veteran a VA 
orthopedic or joints examination of the 
right knee to ascertain the current level 
of severity of this disability.  The 
examination is to be conducted by an 
examiner(s) other than W.T.H., PA. or Dr. 
Q. L.L.   

The VA examiner should review the relevant 
medical evidence in the claims file, 
obtain a history from the veteran, conduct 
a physical examination of the knees, and 
order any tests that are deemed necessary.  
The examiner is also asked to review the 
X-rays taken at the time of the August 
2007 VA examination and provide an 
impression, to include whether there is 
evidence of arthritis of the right knee.     

Testing must include pertinent range of 
motion studies of the knees in the sitting 
position with special attention to at what 
point (in terms of degrees of motion) the 
veteran experiences pain, fatigue, 
weakness or any other relevant DeLuca 
symptoms with flexion and extension of the 
right leg.  Normal range of motion for VA 
compensation purposes is from 0 degrees of 
extension to 140 degrees of flexion; 
accordingly, any loss of extension, if 
present, should be reported as -5 degrees, 
- 10 degrees, etc.  

The clinician is requested to opine 
whether it is at least as likely as not 
(50 percent or more likelihood) that the 
veteran has any additional loss of 
function (i.e., motion) of the right knee 
due to pain or flare-ups of pain, 
supported by adequate pathology; and 
whether it is at least as likely as not 
the veteran has any additional functional 
loss due to weakened movement, excess 
fatigability, incoordination, or flare- 
ups of such symptoms or any other relevant 
symptoms or signs.  Such determinations 
should be expressed, if feasible, in terms 
of additional loss of motion of the joint.

To the extent that is possible, the 
examiner should distinguish between 
symptoms and functional impairment due to 
the veteran's service-connected right 
patellofemoral syndrome from any 
nonservice-connected disability of the 
right knee that may be present.  

2.  Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration of 
all evidence added to the record 
subsequent to the last supplemental 
statement of the case (SSOC), the RO must 
readjudicate the veteran's claim for a 
rating in excess of 10 percent for 
patellofemoral syndrome of the right knee.  
If the claim is not granted to the 
veteran's satisfaction, the RO should 
issue an appropriate SSOC and provide an 
opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

